ACCEPTED
                                                                                                     01-15-00341-CV
                                                                                          FIRST COURT OF APPEALS
                                                                                                  HOUSTON, TEXAS
                                                                                                5/18/2015 2:19:33 PM
                                                                                               CHRISTOPHER PRINE
                                                                                                              CLERK




                                                                                 FILED IN
                                                                          1st COURT OF APPEALS
                                                                              HOUSTON, TEXAS
                                                                          5/18/2015 2:19:33 PM
                                         May 18, 2015                     CHRISTOPHER A. PRINE
                                                                                  Clerk

Via email (michelle.lopez@hcdistrictclerk.com) & efile
Michelle Lopez
Post Judgment-Appellate
201 Caroline
Houston, Texas 77002

       Re:     Cause No. 2013-35448-B and 2013-35448 consolidated with 2014-14152;
               Elizabeth A. Lousteau and Brett Clanton v. Jaime L. Noriega and Sonia A.
               Noriega v. Elizabeth A. Lousteau and Brett Clanton; In the 151st Judicial District
               of Harris County, Texas.

Dear Ms. Lopez,

         As discussed, the clerk’s record filed with the First Court of Appeals on May 1, 2015 for
appellant case number 01-15-00341-CV and May 11, 2015 for appellant case number 01-15-
00254-CV was incorrect and needs to be amended immediately. Per your instruction, below is a
list of the documents and their image number that are needed for the Amended Clerk’s Record in
appellate case numbers 01-15-00254-CV and 01-15-00341-CV. Please prepare the corrected
clerk’s record and send a draft to me before filing with the First Court of Appeals.

For cause number 2013-35448:

DOC. NO.                                DESCRIPTION                                     DATE

65067552       Post Trial Designation of Item for Clerks Record                      04/14/2015

64968415       Proposed Order on Defendants' Objection to the Interlocutory          04/09/2015
               Judgment of December 22, 2014

64968416       Proposed Order on Defendants' Objections to the Consolidation and 04/09/2015
               Sua Sponte Severance Orders of February 13, 2015

64664972       Notice of Appeal                                                      03/16/2015

64588964       Defendants' Objection to the Interlocutory Judgment of December 03/11/2015
               22, 2014
DOC. NO.                             DESCRIPTION                               DATE

64588966    Notice of Submission                                             03/11/2015

64588968    Defendants' Objection to the Consolidation and Sua Sponte        03/11/2015
            Severance Orders of February 13, 2015
64588970    Notice of Submission                                             03/11/2015

64240766    Order Signed Consolidating Case                                  02/13/2015
            Order Signed Granting Preferential Trial Setting
            Order Signed Granting Referral to Mediation

65084715    Severance Order Signed, Party Removed                            02/13/2015

63145693    Order Signed Setting Aside Final Judgment                        11/07/2014

58061523    Order Signed Consolidating case                                  10/17/2013

56934343    Interlocutory Default Judgment                                   08/12/2013

56945817    Severance Order Signed, party removed                            08/12/2013

56854754    Proposed Order on Motion to Sever                                08/06/2013


For cause number 2013-35448-B:

DOC. NO.                             DESCRIPTION                               DATE

65354504    Defendants' Motion to set Superssedaeas Bond                     05/08/2015

65354506    Notice of Submission                                             05/08/2015

65354505    Proposed Order on Defendants' Motion to Set Supersedeas Bond     05/08/2015

65067553    Post Trial Designation of Items for Clerk's Record               04/14/2015

64968417    Proposed Order on Defendants' Objections to the Consolidation and 04/09/2015
            Su Sponte Severance Orders of February 13, 2015

64664975    Proposed Order on Defendants' Objections to the Consolidation and 04/09/2015
            Sua Sponte Severance Orders of February 13, 2015

64968418    Notice of Appeal                                                 03/16/2015

64587672    Order Signed Granting in Part Case Consolidation see Order       03/11/2015
            Order Signed Setting Aside Order
DOC. NO.                            DESCRIPTION                              DATE


64589050   Defendants' Objection to the Consolidation and Sua Sponte 03/11/2015
           Severance Orders of February 13, 2015

64589051   Notice of Submission                                            03/11/2015

65084715   Judgment (Signed) for Plaintiff on Jury Verdict                 02/13/2015

64430051   Order Depositing Funds into Registry Signed                     01/21/2015

64430052   Defendants' Motion to Modify Interlocutory Judgment             01/21/2015

64430053   Exhibit A                                                       01/21/2015

64430054   Exhibit B                                                       01/21/2015

64430055   Exhibit C                                                       01/21/2015

64430056   Exhibit D                                                       01/21/2015

64430057   Exhibit E                                                       01/21/2015

64430066   Defendants' Emergency Motion to Delay Enforcement of Provision 01/20/2015
           in Interlocutory Judgment or to Set a Supersedeas Bond for the
           Value of the Deed to 314 Goldenrod or to Permit Placement of the
           Deed into the Registry of the Court

64430067   Exhibit A                                                       01/20/2015

64430068   Exhibit B                                                       01/20/2015

64430058   Partial Judgment Signed for Plaintiff (Jury)                    12/22/2014

64430092   Jury Charge                                                     11/07/2014

64430093   Question(s) from the Jury During Deliberation                   11/07/2014

64430146   Plaintiff s Proposed Jury Charge                                10/31/2014

64430107   Signed order Granting Motion for Leave                          09/10/2014

64430152   Signed Order Denying Motion to Strike                           09/02/2014

64430140   Defendants' Motion for Leave to File Pleading after the Pleading 08/28/2014
           Deadline
DOC. NO.                                DESCRIPTION                                     DATE

64430143       Defendants' Third Amended Answer                                       08/28/2014

64430197       Plaintiffs' Motion to Strike Defendants Amended Pleadings              08/24/2014

64430165       Defendant Second Amended Answer, Affirmative Defenses and 07/23/2014
               Counterclaim for Declaratory Relief

64430277       Plaintiffs' 1st Supplemental Petition to Plaintiffs' 1st Amended 06/23/2014
               Petition for Bill of Review and Suit for Declaratory Relief

64430422       Signed Temporary Injunction                                            04/15/2014

64430427       Plaintiffs' 1st Amended Petition for Bill of Review, Application for   04/14/2014
               Injunctive Relief, and Suit for Declaratory Relief


       Please also reimburse our firm for any documents included on the last record that were
not specifically requested by our firm. Also, please do not rebill us for documents that you have
already placed in the incorrect clerk’s record.

       If you have any questions, please do not hesitate to contact me.


                                                            Very truly yours,

                                                            /s/ Marianne G. Robak
                                                            Marianne G. Robak

cc:    First Court of Appeals efile
       SJ Swanson e-service